The appellants moved for a rehearing. The following -opinion was filed May 24, 1910:
Pee Cueiam.
A motion in this ease was made for a rehearing and to change the mandate respecting costs. It is urged that a rehearing should be granted on the ground that the findings are not supported by the evidence. Upon further examination of the record we think the contention is without merit. As to changing the mandate we find no war*52rant for so doing in the record. Conceding, without deciding, that the judgment was entered more than sixty days, after the findings were filed, we discover no ground for changing the mandate. It does not appear from the record that, the alleged error was ever brought to the attention of the court below. If the clerk improperly inserted costs in the-judgment the matter should have been brought to the attention of the court below and a ruling obtained before review can be had here. Blomberg v. Stewart, 67 Wis. 455, 30 N. W. 617.
The motion is denied with $25 costs.